DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-14 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13 and 19-21 of U.S. Patent No. 10,272,196 to Smith. Although the claims at issue are not identical, they are not patentably distinct from each other because they aim to broaden the scope of the patented claims.
Claims 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 10,272,196 to Smith in view of US 2011/0144586 to Michaud. As to claims 19-23, Smith fails to disclose a medicament cartridge wherein the plunger includes a plunger body having an outer surface with a circumferential recessed area between a pair of outer plunger rings, the pair of outer plunger rings having tight tolerances with an inner surface of the barrel, and the plunger further includes an o-ring structure in the circumferential recessed area and compressed by an inner surface of the barrel. Smith further fails to disclose that the tight tolerances are 0.1 +/- .1mm; wherein the o-ring structure has a pair of spaced circumferential compressible rings. Michaud discloses a medicament cartridge, wherein the plunger (156, Figure 12B) includes a plunger body having an outer surface with a circumferential recessed area (Figure 12B) between a pair of outer plunger rings (248 and 250), the pair of outer plunger rings (248 and 250) having tight tolerances with an inner surface of the barrel, and the plunger further includes an o-ring structure in the circumferential recessed area (262, 264) and compressed by an inner surface of the barrel [0210]. It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the medicament cartridge of Smith with that of Michaud since determining the optimal seal width and variability for optimal tight tolerances would require routine skill in the art [0210].
Allowable Subject Matter
Claims 54, 55 and 620 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 54, the prior art of record fails to teach, disclose or render obvious “a medicament cartridge comprising a plunger and an o-ring structure, in the circumferential recessed area and compressed by an inner surface of the barrel, the o-ring structure having an annular base portion disposed in the circumferential recessed area and a pair of spaced circumferential compressed rings disposed circumferentially around the annular base portion” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pp. 6-8 of the response, filed 3/25/2022, with respect to claim 54 have been fully considered and are persuasive.  The rejection of claims 54 and 55 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783